Per curiam.
The Investigative Panel of the State Disciplinary Board authorized the Office of the General Counsel of the State Bar of Georgia to seek an emergency suspension against Respondent Willard F. Goodwin pursuant to Bar Rule 4-108.1
Respondent voluntarily consented to the emergency suspension of his license and acknowledged that his conduct poses a substantial threat of harm to his clients or the public. Respondent admits that, due to improper record keeping, he issued checks from his trust account that have been dishonored in an amount of at least $500,000. The State Bar of Georgia has recommended that the Court accept Respondent’s consent to emergency suspension and that Respondent be suspended under Bar Rule 4-108.
We accept the State Bar’s recommendation. Accordingly, Willard F. Goodwin is suspended from the practice of law in Georgia pending the resolution of all disciplinary proceedings that may arise from his conduct involving the aforementioned dishonored trust account checks and improper record keeping, and any other related matter.
Respondent is directed to comply with the provisions of Bar Rule 4-219 (c) (1) and (2). The State Bar is directed to expedite all disciplinary proceedings. See In the Matter of Brooks, 265 Ga. 373 (456 SE2d 210) (1995).

Suspended.


All the Justices concur.

*6Decided July 1, 1996.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
Garland, Samuel & Loeb, Edward T M. Garland, Mose S. Hayes, Jr., for Goodwin.

 Rule 4-108. Conduct Constituting Threat of Harm to Clients or Public; Emergency Suspension:
(a) Upon receipt of sufficient evidence demonstrating that an attorneys conduct poses a substantial threat of harm to his clients or the public, the Office of the General Counsel, with the approval of the Immediate Past President of the State Bar of Georgia and the chairperson of the Review Panel, or at the direction of the chairperson of the Investigative Panel, may petition the Georgia Supreme Court for the suspension of the attorney pending disciplinary proceedings predicated upon the conduct causing such petition.